CRIST, Judge.
Movant appeals the trial court’s denial of his Rule 27.26 motion without an evidentia-ry hearing. He was convicted by a jury of second degree murder, § 565.004, RSMo 1978, and sentenced to twenty years imprisonment. See, State v. Simmons, 602 S.W.2d 13 (Mo.App.1980).
Movant’s sole point of error on appeal reads as follows: “The court erred in overruling movant’s motion to vacate in that claims raised in the motion stated facts which, if proven, would have entitled mov-ant to relief thereby requiring an evidentia-ry hearing.” We find this Point Relied On indistinguishable from the Point Relied On in Jones v. State, 625 S.W.2d 702 (Mo.App.1981). Since the point does not specify wherein and why the trial court erred, nothing has been preserved for review. Rule 84.04(d).
Our review of the record leads us to conclude the trial court’s denial of the Rule 27.26 motion without an evidentiary hearing did not result in manifest injustice or a miscarriage of justice.
Judgment affirmed.
CRANDALL, P.J., and REINHARD, J., concur.